Exhibit 10.6

PROMISSORY NOTE

$823,500.00

AUGUST 16, 2006

          FOR VALUE RECEIVED, AVATAR SYSTEMS, INC., a Texas corporation
(“Debtor”) unconditionally promises to pay to the order of TIM ALLEN and GREGG
ALLEN, (individually and collectively and together with its successors and
assigns, “Lender”), without setoff, at its offices at 13455 Noel Road, Suite
2000, Dallas (Dallas County), TX 75240, or at such other place as may be
designated by Lender, the principal amount of EIGHT HUNDRED TWENTY-THREE
THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($823,500.00), or so much thereof as
may be advanced from time to time in immediately available funds, together with
interest computed daily on the outstanding principal balance hereunder, at an
annual interest rate (the “Rate”), and in accordance with the payment schedule,
indicated below.  This PROMISSORY NOTE (this “Note”) is executed pursuant to and
evidences the Loan funded by Lender under that certain LOAN AND SECURITY
AGREEMENT between Debtor and Lender of even date herewith (as the same may be
amended, supplemented, renewed or extended from time to time, the “Loan
Agreement”), to which reference is made for a statement of the collateral,
rights and obligations of Debtor and Lender in relation thereto; but neither
this reference to the Loan Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of Debtor to pay unpaid
principal of and interest on this Note when due.  Terms not otherwise defined
herein shall have the same meanings as in the Loan Agreement.

          1.          Rate.  The Rate shall be the greater of (a) the PRIME
RATE, plus THREE QUARTERS OF ONE PERCENT (0.75%), or NINE PERCENT (9.00%).  The
term “Prime Rate” means a variable rate of interest per annum equal to the prime
rate as published from time to time in the “Money Rates” table of The Wall
Street Journal (Southwest Edition).  If the prime rate is no longer published in
the “Money Rates” table of The Wall Street Journal (Southwest Edition), then
Lender will choose and notify Debtor of a substitute index that is based upon
comparable information.  Notwithstanding any provision of this Note or any other
agreement or commitment between Debtor and Lender, whether written or oral,
express or implied, Lender shall never be entitled to charge, receive, or
collect, nor shall amounts received hereunder be credited so that Lender shall
be paid, as interest a sum greater than interest at the Maximum Rate. It is the
intention of the parties that this Note, and all instruments securing the
payment of this Note or executed or delivered in connection therewith, shall
comply with applicable law.  If Lender ever contracts for, charges, receives or
collects anything of value which is deemed to be interest under applicable law,
and if the occurrence of any circumstance or contingency, whether acceleration
of maturity of this Note, prepayment of this Note, delay in advancing proceeds
of this Note, or any other event, should cause such interest to exceed the
maximum lawful amount, any amount which exceeds interest at the Maximum Rate
shall be applied to the reduction of the unpaid principal balance of this Note
or any other indebtedness owed to Lender by Debtor, and if this Note and such
other indebtedness are paid in full, any remaining excess shall be paid to
Debtor.  In determining whether the interest exceeds interest at the Maximum
Rate, the total amount of interest shall be spread, prorated and amortized
throughout the entire term of this Note until its payment in full.

PROMISSORY NOTE – PAGE 1
TIM ALLEN AND GREGG ALLEN – AVATAR SYSTEMS, INC.

--------------------------------------------------------------------------------




The term “Maximum Rate” as used in this Note means the maximum nonusurious rate
of interest per annum permitted by whichever of applicable United States federal
law or Texas law permits the higher interest rate, including to the extent
permitted by applicable law, any amendments thereof hereafter or any new law
hereafter coming into effect to the extent a higher Maximum Rate is permitted
thereby.   If at any time the Rate shall exceed the Maximum Rate, the Rate shall
be automatically limited to the Maximum Rate until the total amount of interest
accrued hereunder equals the amount of interest which would have accrued if
there had been no limitation to the Maximum Rate.   To the extent, if any, that
Chapter 303 of the Texas Finance Code, as amended, (the “Act”) is relevant to
Lender for purposes of determining the Maximum Rate, the parties elect to
determine the Maximum Rate under the Act pursuant to the “weekly ceiling” from
time to time in effect, as referred to and defined in §303.001-303.016 of the
Act; subject, however, to any right Lender subsequently may have under
applicable law to change the method of determining the Maximum Rate.

          2.          Accrual Method. Interest at the Rate set forth above will
be calculated by the 365/360 day method (a daily amount of interest is computed
for a hypothetical year of 360 days; that amount is multiplied by the actual
number of days for which any principal is outstanding hereunder).

          3.          Rate Change Date.    The Rate will change each time and as
of the date that the Prime Rate changes. 

          4.          Payment Schedule.  All payments received hereunder shall
be applied: FIRST, to the payment of any expense or charges payable under any of
the Loan Documents, SECOND, to interest due and payable, and FINALLY, the
balance applied to principal, or in such other order as Lender shall determine
at its option following the occurrence of an Event of Default.  If any payment
of principal or interest on this Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall in such case be included in computing interest in
connection with such payment.  The outstanding principal balance of this Note
shall be paid as follows:

 

          (a)          FIFTY THREE (53) payments in an amount equal to THIRTEEN
THOUSAND SEVEN HUNDRED TWENTY-FIVE AND 00/100 DOLLARS ($13,725.00) shall be due
and payable monthly commencing on March 5, 2007 and continuing on the SAME day
of each successive month; and

 

 

 

          (b)          ONE (1) final payment of the outstanding principal
balance of this Note shall be due and payable on the TERM MATURITY DATE.

Interest on the outstanding principal balance of this Note shall be paid
monthly, commencing on September 5, 2006 and continuing on the last day of each
successive month, with a final payment of all unpaid interest the TERM MATURITY
DATE.  Lender and Debtor expressly agree that Chapter 346 (“Chapter 346”) of the
Texas Finance Code shall not apply to this Note and that this Note shall not be
governed by or subject to the provisions of Chapter 346 in any manner
whatsoever.

PROMISSORY NOTE – PAGE 2
TIM ALLEN AND GREGG ALLEN – AVATAR SYSTEMS, INC.

--------------------------------------------------------------------------------




          5.          Delinquency Charge.  To the extent permitted by law, a
delinquency charge will be imposed in an amount not to exceed FIVE PERCENT
(5.00%) of any payment that is more than TEN (10) days late.

          6.          Waivers, Consents and Covenants.  Debtor, any indorser or
guarantor hereof, or any other party hereto (individually an “Obligor” and
collectively “Obligors”) and each of them jointly and severally: (a) waive
presentment, demand, protest, notice of demand, notice of intent to accelerate,
notice of acceleration of maturity, notice of protest, notice of nonpayment,
notice of dishonor, and any other notice required to be given under the law to
any Obligor in connection with the delivery, acceptance, performance, default or
enforcement of this Note, any indorsement or guaranty of this Note, or any other
documents executed in connection with this Note or any other Loan Documents now
or hereafter executed in connection with any obligation of Debtor to Lender; (b)
consent to all delays, extensions, renewals or other modifications of this Note
or the Loan Documents, or waivers of any term hereof or of the Loan Documents,
or release or discharge by Lender of any of Obligors, or release, substitution
or exchange of any security for the payment hereof, or the failure to act on the
part of Lender, or any indulgence shown by Lender (without notice to or further
assent from any of Obligors),  and agree that no such action, failure to act or
failure to exercise any right or remedy by Lender shall in any way affect or
impair the obligations of any Obligors or be construed as a waiver by Lender of,
or otherwise affect, any of Lender’s rights under this Note, under any
indorsement or guaranty of this Note or under any of the Loan Documents; and (c)
agree to pay, on demand, all costs and expenses of collection or defense of this
Note or of any indorsement or guaranty hereof and/or the enforcement or defense
of Lender’s rights with respect to, or the administration, supervision,
preservation, or protection of, or realization upon, any property securing
payment hereof, including, without limitation, reasonable attorney’s fees,
including fees related to any suit, mediation or arbitration proceeding, out of
court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.

          7.          Prepayments.  Prepayments may be made in whole or in part
at any time in whole or in part without premium or penalty.

          8.          Remedies Upon Default.  Whenever there is a Event of
Default under the Loan Documents (a) the entire balance outstanding hereunder
and all other obligations of any Obligor to Lender (however acquired or
evidenced) shall, at the option of Lender, become immediately due and payable
and/or (b) to the extent permitted by law, the Rate of interest on the unpaid
principal shall be increased at Lender’s discretion up to the Maximum Rate, or
if none, EIGHTEEN PERCENT (18.00%) per annum (the “Default Rate”).  The
provisions herein for a Default Rate shall not be deemed to extend the time for
any payment hereunder or to constitute a “grace period” giving Obligors a right
to cure any default.  At Lender’s option, any accrued and unpaid interest, fees
or charges may, for purposes of computing and accruing interest on a daily basis
after the due date of this Note or any installment thereof, be deemed to be a
part of the principal balance, and interest shall accrue on a daily compounded
basis after such date at the Default Rate provided in this Note until the entire
outstanding balance of principal and interest is paid in full.

PROMISSORY NOTE – PAGE 3
TIM ALLEN AND GREGG ALLEN – AVATAR SYSTEMS, INC.

--------------------------------------------------------------------------------




Upon an Event of Default, Lender is hereby authorized at any time, at its option
and without notice or demand, to set off and charge against any deposit accounts
of any Obligor (as well as any money, instruments, securities, documents,
chattel paper, credits, claims, demands, income and any other property, rights
and interests of any Obligor), which at any time shall come into the possession
or custody or under the control of Lender or any of its agents, affiliates or
correspondents, any and all obligations due hereunder.  Additionally, Lender
shall have all rights and remedies available under each of the Loan Documents,
as well as all rights and remedies available at law or in equity.

          9.          Waiver.  The failure at any time of Lender to exercise any
of its options or any other rights hereunder shall not constitute a waiver
thereof, nor shall it be a bar to the exercise of any of its options or rights
at a later date.  All rights and remedies of Lender shall be cumulative and may
be pursued singly, successively or together, at the option of Lender.  The
acceptance by Lender of any partial payment shall not constitute a waiver of any
default or of any of Lender’s rights under this Note.  No waiver of any of its
rights hereunder, and no modification or amendment of this Note, shall be deemed
to be made by Lender unless the same shall be in writing, duly signed on behalf
of Lender; each such waiver shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of Lender or the
obligations of Obligors to Lender in any other respect at any other time.

          10.        Applicable Law, Venue and Jurisdiction.  Debtor agrees that
this Note shall be deemed to have been made in the State of Texas at Lender’s
address indicated at the beginning of this Note and shall be governed by, and
construed in accordance with, the laws of the State of Texas and is performable
in the City and County of Texas indicated at the beginning of this Note.  In any
litigation in connection with or to enforce this Note or any indorsement or
guaranty of this Note or any Loan Documents, Obligors, and each of them,
irrevocably consent to and confer personal jurisdiction on the courts of the
State of Texas or the United States courts located within the State of Texas. 
Nothing contained herein shall, however, prevent Lender from bringing any action
or exercising any rights within any other state or jurisdiction or from
obtaining personal jurisdiction by any other means available under applicable
law.

          11.        Partial Invalidity.  The unenforceability or invalidity of
any provision of this Note shall not affect the enforceability or validity of
any other provision herein and the invalidity or unenforceability of any
provision of this Note or of the Loan Documents to any person or circumstance
shall not affect the enforceability or validity of such provision as it may
apply to other persons or circumstances.

          12.        Binding Effect.  This Note shall be binding upon and inure
to the benefit of Debtor, Obligors and Lender and their respective successors,
assigns, heirs and personal representatives, provided, however, that no
obligations of Debtor or Obligors hereunder can be assigned without prior
written consent of Lender.

PROMISSORY NOTE – PAGE 4
TIM ALLEN AND GREGG ALLEN – AVATAR SYSTEMS, INC.

--------------------------------------------------------------------------------




          13.        Controlling Document.  To the extent that this Note
conflicts with or is in any way incompatible with any other document related
specifically to the loan evidenced by this Note, this Note shall control over
any other such document, and if this Note does not address an issue, then each
other such document shall control to the extent that it deals most specifically
with an issue.

          14.        Commercial Purpose.   DEBTOR REPRESENTS TO LENDER THAT THE
PROCEEDS OF THIS LOAN ARE TO BE USED PRIMARILY FOR BUSINESS, COMMERCIAL OR
AGRICULTURAL PURPOSES.  DEBTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND
AGREES TO BE BOUND BY, ALL TERMS AND CONDITIONS OF THIS NOTE.

          15.        Collection.   If this Note is placed in the hands of an
attorney for collection, or if it is collected through any legal proceeding at
law or in equity or in bankruptcy, receivership or other court proceedings,
Debtor agrees to pay all costs of collection, including, but not limited to,
court costs and reasonable attorneys’ fees.

          16.        Notice of Balloon Payment.  At maturity (whether by
acceleration or otherwise), Debtor must repay the entire principal balance of
this Note and unpaid interest then due.  Lender is under no obligation to
refinance the outstanding principal balance of this Note (if any) at that time. 
Debtor will, therefore, be required to make payment out of other assets Debtor
may own; or Debtor will have to find a lender willing to lend Debtor the money
at prevailing market rates, which may be higher than the interest rate on the
outstanding principal balance of this Note.  If Obligors have guarantied payment
of this Note, Obligors may be required to perform under such guaranty.

          17.        Waiver Of Jury Trial.  DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS NOTE OR ANY OF
THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS NOTE OR THE OTHER LOAN
DOCUMENTS.

          EXECUTED as of the date first written above.

DEBTOR:

ADDRESS:

 

 

AVATAR SYSTEMS, INC.

2801 Network Drive, Suite 210

 

Frisco, TX  75034


By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

Robert C. Shreve, Jr.

 

Title:

President

 

PROMISSORY NOTE – PAGE 5
TIM ALLEN AND GREGG ALLEN – AVATAR SYSTEMS, INC.

--------------------------------------------------------------------------------